Title: To George Washington from the New Jersey Convention, 24 July 1776
From: New Jersey Convention
To: Washington, George

 

Sir,
In Convention of the State of New Jersey, Brunswk, July 24th, 1776

In Answer to your Letter of the 21st Instant we can inform you, that a considerable Number of the Levies required from this State by Congress are now on their March to New York. We have wrote to General Heard to make Return as soon as possible of the Deficencies in each County; and you may rest assured we shall use our utmost Efforts, at this critical Period, to complete the Brigade ordered for the Reinforcement of the Army at New York, and also to afford you all such other Assistence as the Weal of the United States shall require, and the Condition of this State admit of. We are, Sir, with great Respect, your obedt hble Servts

By Order of Conventions John Covenhoven Vice President

